Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 1 of 33 PageID #: 2901




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


COURTNEY JAYNE, individually and as                   4:18-CV-04088-KES
personal representative of the estate of
M.Z.,

                    Plaintiff,                  ORDER DENYING MOTION TO
                                               EXCLUDE EXPERT TESTIMONY
       vs.

CITY OF SIOUX FALLS,

                    Defendant.


      Plaintiff, Courtney Jayne, moves to exclude the opinion and expert report

of defendant’s expert witness, Dr. Kenneth Nemire, under Federal Rule of

Evidence 702. Docket 24. Defendant, the City of Sioux Falls, opposes the

motion. Docket 44. For the reasons that follow, the court denies the motion to

exclude expert testimony.

                                   BACKGROUND

      This is a wrongful death action arising out of five-year old Maggie Zaiger’s

death at Falls Park, a park owned and operated by defendant, the City of Sioux

Falls. Docket 7 ¶¶ 1, 43-59. The Big Sioux River passes over a waterfall at Falls

Park. Id. ¶ 11. Jayne alleges that during the spring season, the Big Sioux

River’s flow generates a large amount of foam that covers the river’s surface

and extends beyond its banks at Falls Park. Id. ¶ 1. On March 18, 2018, Jayne

brought her three children, including Maggie, to Falls Park for a visit. Id. ¶¶ 3,
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 2 of 33 PageID #: 2902




36. Jayne’s group was on the riverbank opposite of Falls Overlook Café,

downstream from the Pedestrian Bridge. Id. ¶ 3. Jayne alleges that as she was

looking away, a witness saw Maggie reach out towards the foam and disappear

into the river. Id. ¶¶ 3, 38. After approximately 20 minutes, emergency

responders were able to pull Maggie from the river. Id. ¶ 39. Maggie later

passed away at the hospital. Id. Jayne brings this action against the City of

Sioux Falls based on the City’s alleged gross negligence and willful or wanton

misconduct. Id. ¶ 4. Jayne claims that the City “consciously disregarded an

unreasonable and substantial risk of serious bodily harm to patrons of Falls

Park, resulting in Maggie Zaiger’s death.” Id.

      The City of Sioux Falls designated Kenneth Nemire as an expert witness.

Dr. Nemire has a Ph.D. in experimental psychology, which involves the study of

human information processing. Docket 34-1 at 3. In his report, dated June 29,

2019, Dr. Nemire provided a human factor analyses of the fall and drowning of

Maggie at Falls Park. Id. Dr. Nemire’s report served as a rebuttal to Jayne’s

expert witness, Joellen Gill. Id. at 2; see also Docket 45-2 (Gill’s report). In his

report, Dr. Nemire addresses each of Ms. Gill’s four opinions. Docket 34-1 at 8-

14. Additionally, Dr. Nemire provided five of his own opinions:

      1. The rocky edge of the canyon walls and the swiftly flowing river
         presented open and obvious hazards to visitors.
      2. The foam on the river did not constitute a hazard separate from
         the open and obvious hazard of the rocky top of the canyon and
         flowing river[.]
      3. There was no failure of Defendant to adequately guard and warn
         of the subject hazardous area[.]




                                          2
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 3 of 33 PageID #: 2903




      4. Defendant’s warning sign installed at Falls Park was adequately
         designed, and most likely was effective at warning of the subject
         hazards[.]
      5. Maggie’s mother failed to adequately supervise Maggie[.]

Id. at 14. In reaching these opinions, Dr. Nemire reviewed and relied on court

documents from the current litigation, photos and documents obtained during

discovery, depositions, Gill’s expert report, witness interviews, local news

articles, the American National Standard for Safety Colors and for

Environmental and Facility Safety Signs, and other publications referenced in

his report. Id. at 4-6. Dr. Nemire also conducted a site inspection of Falls Park

on June 11, 2019. Id. at 6.

      Jayne deposed Dr. Nemire on August 20, 2019. Docket 34-2. At his

deposition, Jayne’s attorney asked Dr. Nemire if he claimed that Maggie tripped

and fell. Id. at 4. Dr. Nemire responded that he did not think anyone knew

what happened, though it was a possibility that she tripped and fell into the

water. Id. Jayne’s attorney asked several follow-up questions regarding Dr.

Nemire’s response:

      Q: Will you be testifying, or is it your intention to testify, to a
      reasonable degree of scientific certainty, that is more likely than not
      that Maggie Zaiger tripped and fell into the water on March 18th,
      2018?

      A: I think the two most likely scenarios are that she tripped and fell,
      or she took what’s called an air step. She stepped into the foam,
      perhaps believing that there was a rock surface underneath and not
      -- not having any solid, stable surface to step on and then she fell.
      So those are the two most likely possibilities, but it’s not possible to
      determine which of those two occurred.

      [Jayne’s attorney moved to strike Dr. Nemire’s answer as
      unresponsive and asked the question again.]

                                         3
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 4 of 33 PageID #: 2904




      A: Again, no. It’s not possible to determine if it’s more likely or not
      that she tripped, and . . . it’s not possible to determine that it’s most
      likely or not that she took an air step.

Id.

      Jayne moves to exclude the testimony of Dr. Nemire on the grounds that

Dr. Nemire’s testimony is not relevant and not reliable, and that Dr. Nemire is

not qualified as an expert.

                               LEGAL STANDARD

      In diversity cases, federal law controls whether expert testimony is

admissible. Unrein v. Timesavers, Inc., 394 F.3d 1008, 1011 (8th Cir. 2005).

Federal Rule of Evidence 702 governs the admissibility of expert testimony.

Fed. R. Evid. 702. Under Rule 702, the trial court acts as a “gatekeeper” by

screening a party’s proffered expert testimony for its reliability and relevance.

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993); Kumho Tire Co.

v. Carmichael, 526 U.S. 137, 152 (1999) (“The objective of [the gatekeeping]

requirement is to ensure the reliability and relevancy of expert testimony.”).

      Rule 702 provides:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

            (a)    the expert’s scientific, technical, or other specialized
                   knowledge will help the trier of fact to understand the
                   evidence or to determine a fact in issue;

            (b)    the testimony is based on sufficient facts or data;

            (c)    the testimony is the product of reliable principles and
                   methods; and


                                         4
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 5 of 33 PageID #: 2905




             (d)   the expert has reliably applied the principles and
                   methods to the facts of the case.

Fed. R. Evid. 702. “Rule 702 reflects an attempt to liberalize the rules

governing the admission of expert testimony.” Lauzon v. Senco Prods., Inc., 270

F.3d 681, 686 (8th Cir. 2001) (quoting Weisgram v. Marley Co., 169 F.3d 514,

523 (8th Cir. 1999)). “The rule clearly ‘is one of admissibility rather than

exclusion.’ ” Id. (quoting Arcoren v. United States, 929 F.2d 1235, 1239 (8th

Cir. 1991)). Thus, “[t]he exclusion of an expert’s opinion is proper only if it is

‘so fundamentally unsupported that it can offer no assistance to the jury[.]’ ”

Wood v. Minn. Mining & Mfg. Co., 112 F.3d 306, 309 (8th Cir. 1997) (quoting

Hose v. Chicago Nw. Transp. Co., 70 F.3d 968, 974 (8th Cir. 1995)).

      The Eighth Circuit has determined that a district court should apply a

three-part test when screening expert testimony under Rule 702.

      First, evidence based on scientific, technical, or other specialized
      knowledge must be useful to the finder of fact in deciding the
      ultimate issue of fact. This is the basic rule of relevancy. Second, the
      proposed witness must be qualified to assist the finder of fact. Third,
      the proposed evidence must be reliable or trustworthy in an
      evidentiary sense, so that, if the finder of fact accepts it as true, it
      provides    the    assistance     the    finder     of  fact   requires.

Lauzon, 270 F.3d at 686 (internal citations and quotations omitted). With

respect to relevancy, expert testimony will be relevant and helpful to the jury if

it concerns matters beyond the general knowledge of average individuals. See

United States v. Shedlock, 62 F.3d 214, 219 (8th Cir. 1995). With respect to an

expert’s qualifications, Rule 702 recognizes five bases for qualifying an expert,

which include “knowledge, skill, experience, training, or education.” Fed. R.



                                          5
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 6 of 33 PageID #: 2906




Evid. 702. Significantly, “[g]aps in an expert witness’s qualifications or

knowledge generally go to the weight of the witness’s testimony, not its

admissibility.” Robinson v. GEICO Gen. Ins. Co., 447 F.3d 1096, 1100 (8th Cir.

2006).

      To satisfy the reliability requirement, the party offering the expert

testimony must show by a preponderance of the evidence “that the

methodology underlying [the expert’s] conclusions is scientifically valid.”

Barrett v. Rhodia, Inc., 606 F.3d 975, 980 (8th Cir. 2010) (citations omitted). In

making the reliability determination, the court may consider:

      (1) whether the theory or technique can be or has been tested; (2)
      whether the theory or technique has been subjected to peer review
      or publication; (3) whether the theory or technique has a known or
      potential error rate and standards controlling the technique’s
      operations; and (4) whether the theory or technique is generally
      accepted in the scientific community.

Russell v. Whirlpool Corp., 702 F.3d 450, 456 (8th Cir. 2012). Additional factors

to consider include: “ ‘whether the expertise was developed for litigation or

naturally flowed from the expert’s research; whether the proposed expert ruled

out other alternative explanations; and whether the proposed expert

sufficiently connected the proposed testimony with the facts of the case.’ ”

Polski v. Quigley Corp., 538 F.3d 836, 839 (8th Cir. 2008) (quoting Sappington

v. Skyjack, Inc., 512 F.3d 440, 449 (8th Cir. 2008)). “This evidentiary inquiry is

meant to be flexible and fact specific, and a court should use, adapt, or reject”

these factors as the particular case demands. Russell, 702 F.3d at 456 (citation

omitted).



                                         6
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 7 of 33 PageID #: 2907




      Also, when making the reliability inquiry, the court should focus on

“principles and methodology, not on the conclusions that they generate.” Kuhn

v. Wyeth, Inc., 686 F.3d 618, 625 (8th Cir. 2012) (citing Daubert, 509 U.S. at

595). At times, conclusions and methodology are not entirely distinct from one

another, and the court “ ‘need not completely pretermit judicial consideration

of an expert's conclusions.’ ” Id. (quoting Milward v. Acuity Specialty Prods.

Grp., Inc., 639 F.3d 11, 15 (1st Cir. 2011)). But “[a]s a general rule, the factual

basis of an expert opinion goes to the credibility of the testimony, not the

admissibility, and it is up to the opposing party to examine the factual basis for

the opinion in cross-examination.” Bonner v. ISP Techs., Inc., 259 F.3d 924,

929 (8th Cir. 2001) (internal quotations omitted).

      District courts have discretion in determining whether to admit expert

witness testimony under Rule 702. See In re Air Crash at Little Rock Ark., on

June 1, 1999, 291 F.3d 503, 509 (8th Cir. 2002). “That standard applies as

much to the trial court’s decisions about how to determine reliability as to its

ultimate conclusion.” Kumho Tire Co., 526 U.S. at 152. Nonetheless, the

proponent of expert testimony must prove its admissibility by a preponderance

of the evidence. Daubert, 509 U.S. at 592 n.10.

                                  DISCUSSION

      Jayne moves to exclude the testimony of Dr. Nemire in its entirety.

Docket 36 at 6. Jayne objects to all five of Dr. Nemire’s opinions from his report

and a statement made by Dr. Nemire at his deposition. Id. at 5-6, 15.




                                         7
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 8 of 33 PageID #: 2908




I.    Opinion 1

      For his first opinion, Dr. Nemire stated, “The rocky edge of the canyon

walls and the swiftly flowing river presented open and obvious hazards to

visitors.” Docket 34-1 at 14. Jayne challenges the relevancy and reliability of

this opinion.

      A.    Relevancy

      Jayne has identified four specific concerns regarding the relevancy of Dr.

Nemire’s first opinion. First, Jayne contends that Dr. Nemire’s testimony is not

helpful to the jury. Docket 36 at 15. Jayne argues that the question of whether

a hazard is open and obvious does not require expert testimony because it is

within the common understanding of a jury. Id. at 15-16.

      “Where the subject matter is within the knowledge or experience of lay

people, expert testimony is superfluous.” United States v. Coutentos, 651 F.3d

809, 821 (8th Cir. 2011) (internal quotation omitted). In support of her

argument, Jayne relies on Berg v. Johnson & Johnson, 940 F. Supp. 2d 983

(D.S.D. 2013). In Berg, this court stated, “A jury can rely on its own common

sense and experiences in forming its conclusion on whether the alleged hazard

was open and obvious.” Id. at 1001.

      The City of Sioux Falls contends that Dr. Nemire’s expertise in human

factors provides information that is not within the common understanding of

jurors. Docket 44 at 7. Generally, an expert in human factors analyzes the

interaction between human behavior and an object or environment. See

Mihailovich v. Laatsch, 359 F.3d 892, 915 (7th Cir. 2004). “An expert engaging

                                        8
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 9 of 33 PageID #: 2909




in such an analysis will consider whether, in light of predictable human

behavior, the design or condition of the subject item poses a potential

hazard.” Id. Human factors analysis “is a recognized analytical approach[.]”

Id. at 919.

      Dr. Nemire intends to testify that: (1) the foam provided visual cues to

the location of the cliff and river [falling and drowning hazards], rather than

being a hazard itself; (2) the foam provided visual cues and indicators contrary

to the affordance of safe travel; (3) because of the perceptual cues provided

along the canyon wall above the river, a reasonable visitor would expect that

the rock ledge would be jagged and at some height above the river; and (4)

there were perceptual cues that the foam was on top of the river. See Docket

34-1 at 9-10.

      The City of Sioux Falls notes that similar human factors testimony has

been admitted by other courts. Docket 44 at 7-8. A district court in the

Western District of Kentucky admitted expert testimony similar to the opinion

of Dr. Nemire. See Garrity v. Wal-Mart Stores E., Ltd., 288 F.R.D. 395 (W.D. Ky.

2012). In Garrity, the district court acknowledged that the expert’s testimony

included matters of common knowledge like ice is slippery or that ice is not

always easily detectible. Id. at 400. Yet, the court stated that the expert’s

testimony went beyond those matters of common understanding. Id. The expert

intended to testify about “how a person views a sidewalk before walking on it,

paying particular attention to the effects of one’s visual field and the effects

that lighting and shadows may have on the ground’s surface.” Id. The court

                                         9
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 10 of 33 PageID #: 2910




found such testimony would assist the jury in making its determinations. Id.;

see also Scott v. Sears, Roebuck & Co., 789 F.2d 1052, 1055 (4th Cir. 1986)

(finding the expert’s testimony that “the yellow color of the curb might prompt

the human eye to fill in discontinuities is not a matter within the common

knowledge of jurors.”); Burns v. Baylor Health Care Sys., 125 S.W.3d 589, 596

(Tex. App. 2003) (finding the expert had specialized knowledge of human visual

process that was not within the common knowledge of jurors).

      The present case is analogous to Garrity. While jurors will be able to look

at photographs of the river and rocks at Falls Park and determine whether

those hazards are open and obvious based on their own knowledge and

understanding, Dr. Nemire’s opinion encompasses more than that. Dr. Nemire

discusses examples of decisions about interactive strategies based on body-

scaled factors, people’s perceptions on textural differences in walking surfaces,

how visual cues to walkway density alter how people walk on a walkway, and

research that shows people will take actions to avoid harms if visual features of

an environment specify a potentially adverse outcome. Docket 34-1 at 9. These

topics are outside of the common understanding of jurors. Overall, this court

finds that Dr. Nemire’s first opinion can assist the jurors.

      Second, Jayne contends that Dr. Nemire’s first opinion is not supported

by specialized knowledge because Dr. Nemire’s opinion is based on his review

of documents and depositions. Docket 54 at 4 n.3. Jayne argues that jurors are

equally capable of making judgments based on these sources. Id. In Berg, this

court found that expert testimony based on reading the case documents was

                                        10
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 11 of 33 PageID #: 2911




superfluous because “[t]here is no reason why the jury cannot review the same

documents and form their own opinions . . . .” Berg, 940 F. Supp. 2d at 1000.

      Here, Dr. Nemire did not base his opinion solely on his review of case

materials. In addition to reviewing documents and depositions from the case,

he also reviewed 41 pieces of research material, ranging from interviews to

articles on space perception to walking patterns to ergonomics of children. See

Docket 34-1 at 4-6. Dr. Nemire also conducted a site visit of Falls Park. Id. at

6, 7-8. Additionally, Dr. Nemire has a Ph.D. in experimental psychology; he has

expertise in human processing of sensation, perception, decision making,

response selection, and response execution. Id. at 2-3. Dr. Nemire applied his

expertise to the features of Falls Park to determine whether the hazards were

open and obvious. See id. at 2-10. Thus, the court rejects Jayne’s argument

that Dr. Nemire’s opinion was not based on specialized knowledge.

      Third, Jayne argues that Dr. Nemire does not point to a single article,

book, or item of research that specifically supports his conclusion that the

landscape involved in this case presented an open and obvious hazard. Docket

54 at 4-7. Dr. Nemire does not need to point to research that specifically

discusses the hazards or visual cues in this case. Rule 702 only requires that

the testimony is based upon sufficient facts or data, is the product of reliable

principles and methods, and that the expert applies the principles and

methods reliably to the facts of the case. Fed. R. Evid. 702. Dr. Nemire does

this in his report. See Docket 34-1 at 8-10. As discussed above, Dr. Nemire

discussed human factors research on visual cues and how a reasonable person

                                        11
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 12 of 33 PageID #: 2912




would interpret the textural differences on walking surfaces and perceptual

cues that indicate height. Id. He then applied that research to the features at

Falls Park. Id. Thus, Dr. Nemire’s first opinion meets the requirements under

Rule 702.

      Fourth, Jayne argues that Dr. Nemire relies solely on his training and

experience in forming his opinion and that this cannot be a stand-alone basis

for an expert opinion. Docket 54 at 4 n.3. “[N[o one denies that an expert might

draw a conclusion from a set of observations based on extensive and

specialized experience.” Kumho Tire Co., 526 U.S. at 156; see also Shuck v.

CNH Am., LLC, 498 F.3d 868, 875 (8th Cir. 2007) (recognizing that

“observations coupled with expertise generally may form the basis of an

admissible expert opinion.”); Hickerson v. Pride Mobility Prods. Corp., 470 F.3d

1252, 1257 (8th Cir. 2006) (holding that a fire causation expert’s opinion was

admissible where the methodology involved no testing but the application of

specialized knowledge to observations of a fire scene).

      Dr. Nemire conducted a site visit of Falls Park and applied his knowledge

and research on human factors to identify the visual cues and hazards. Docket

34-1 at 6-7, 9-10. Dr. Nemire also reviewed documents from the case,

interviews, news articles, and peer-reviewed articles. Id. at 4-6. Dr. Nemire

permissibly relied on his experience and knowledge when he made

observations of visual and perceptual cues at Falls Park. Overall, the court

finds that Dr. Nemire’s first opinion meets the relevancy standard.




                                       12
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 13 of 33 PageID #: 2913




      B.    Reliability

      Next, Jayne has identified four specific concerns regarding the reliability

of Dr. Nemire’s first opinion. First, Jayne contends that Dr. Nemire’s

conclusion that the hazards were open and obvious, despite the foam, is

inconsistent with evidence from the City’s own employees, Detective Tim Bakke

and Officer Verlyn Bleyenberg, who stated the foam actually obscured the

hazards. Docket 36 at 16-18. “[Q]uestions of conflicting evidence must be left

for the jury’s determination.” Hose, 70 F.3d at 976. A district court should

resolve doubts regarding an expert’s testimony “in favor of admissibility.”

Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 758 (8th Cir. 2006). Thus, Dr.

Nemire’s opinion will not be excluded based on this argument because the jury,

not this court, handles these alleged inconsistencies.

      Second, Jayne argues that Dr. Nemire’s deposition testimony contradicts

his opinions in his report. Docket 36 at 19-20. Jayne contends that in his

report Dr. Nemire concluded that the rocky top and flowing river presented an

open and obvious hazard and the foam did not constitute a separate hazard.

Id. at 19. But at his deposition, Dr. Nemire testified that he could not identify

the exact boundaries of the ledge and river under the foam. Id. The City of

Sioux Falls argues that Dr. Nemire’s deposition testimony does not contradict

his report, but even if there was a contradiction, his opinions and testimony

would still be admissible. Docket 44 at 11-12.

      Jayne’s concern is a criticism of Dr. Nemire’s results, not his

methodology. See Berg, 940 F. Supp. 2d at 992 (rejecting an inconsistency


                                        13
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 14 of 33 PageID #: 2914




argument as criticism of results, not methodology). If Dr. Nemire’s report

contradicts his testimony in this case, Jayne can certainly challenge his

credibility during cross-examination. See id.; see also Kuhn, 686 F.3d at

627 (noting that when an expert offers an opinion that conflicts with a previous

opinion, the appropriate response from the court is to allow the opposing party

to challenge the credibility of the expert). But unless Dr. Nemire’s methodology

is unreliable, the court will not preclude his testimony. See Margolies v.

McCleary, Inc., 447 F.3d 1115, 1121 (8th Cir. 2006).

      Third, Jayne alleges that Dr. Nemire failed to consider relevant facts. For

example, Jayne argues that Dr. Nemire’s opinion is undermined by his failure

to investigate hazards he claimed to evaluate. Docket 36 at 20. Jayne notes

that Dr. Nemire did not visit Falls Park when foam was present. Id.

Additionally, Jayne contends that Dr. Nemire did not discuss the 2013

drowning incident. Id. at 18.

      Jayne challenges the completeness of Dr. Nemire’s methodology and the

foundation of his opinion. “[A]ttacks regarding the completeness of

[an expert’s] methodology go to the weight and not the admissibility of his

testimony.” Kudabeck v. Kroger Co., 338 F.3d 856, 861 (8th Cir. 2003). Jayne’s

critiques “should be engendered through thorough cross-examination, and not

through the wholesale exclusion of the expert’s testimony.” Sphere Drake Ins.

PLC v. Trisko, 226 F.3d 951, 955 (8th Cir. 2000); see also Daubert, 509 U.S. at

596 (“Vigorous cross-examination [and] presentation of contrary evidence . . .




                                       14
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 15 of 33 PageID #: 2915




are the traditional and appropriate means of attacking shaky but admissible

evidence.”).

      Fourth, Jayne argues that Dr. Nemire’s first opinion is unsupported by

facts and amounts to generalized speculation. Docket 36 at 20. “As a general

rule, the factual basis of an expert opinion goes to the credibility of the

testimony, not the admissibility, and it is up to the opposing party to examine

the factual basis for the opinion in cross-examination.” Loudermill v. Dow

Chem. Co., 863 F.2d 566, 570 (8th Cir. 1988). The court should only exclude

an expert’s opinion if it is “so fundamentally unsupported that it can offer no

assistance to the jury[.]” Id.

      Dr. Nemire reviewed photographs taken on the day of the incident, case

documents, interviews, and depositions. Docket 34-1 at 4, 6-7, 9, 18-21, 25.

Additionally, Dr. Nemire conducted a site visit of Falls Park. Id. at 6. He took

photographs and measurements and examined the features where the incident

occurred. Id. at 6, 7. The court finds that Dr. Nemire’s opinion is not so

fundamentally unsupported that it can offer no assistance to the jury.

      Lastly, Jayne contends that the court should exclude a portion of Dr.

Nemire’s first opinion because it invades the province of the jury. Docket 36 at

20-21. Jayne alleges that Dr. Nemire improperly discounted testimony he did

not believe to be credible. Id. at 20. “An expert may not opine on another

witness’s credibility.” Engesser v. Dooley, 457 F.3d 731, 736 (8th Cir. 2006)

(citation omitted); see also Westcott v. Crinklaw, 68 F.3d 1073, 1076 (8th Cir.

1995) (“Nor may an expert pass judgment on a witness’ truthfulness in the

                                        15
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 16 of 33 PageID #: 2916




guise of a professional opinion.”). An expert’s opinion regarding a witness’s

believability or truthfulness invades “the jury’s exclusive province to decide

witness credibility.” United States v. Whitted, 11 F.3d 782, 786 (8th Cir. 1993).

      The court does not find any credibility assessment in Dr. Nemire’s first

opinion, nor does Jayne point to any specific portion of his first opinion where

he comments on another witness’s credibility. Jayne relies heavily on excerpts

of Dr. Nemire’s deposition testimony. Docket 36 at 21-22. Jayne alleges that in

his deposition, Dr. Nemire admitted to weighing witnesses’ credibility. Id. at 21

(citing Docket 34-2 at 2). In reviewing the full deposition of Dr. Nemire, the

court finds that Dr. Nemire did not admit that he weighed any witnesses’

credibility. Instead, Dr. Nemire stated that he evaluated all the evidence that

came before him, and he acknowledged that he “weighed [some] evidence more

strongly than others.” Docket 34-2 at 2. He stated that he did not make any

determination about whether some witnesses were more credible than others.

Id. at 3. Thus, the court finds that Dr. Nemire did not give an opinion on

another witness’s credibility.

      Overall, the court finds that Dr. Nemire’s first opinion is reliable. The

court does not exclude Dr. Nemire’s first opinion.

II.   Opinion 2

      For his second opinion, Dr. Nemire found, “The foam on the river did not

constitute a hazard separate from the open and obvious hazard of the rocky top

of the canyon and flowing river[.]” Docket 34-1 at 14. Jayne has two concerns

regarding the reliability of Dr. Nemire’s second opinion.


                                        16
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 17 of 33 PageID #: 2917




      First, Jayne argues that Dr. Nemire’s conclusion contradicts testimony

from several of the City of Sioux Falls’ employees. Docket 36 at 23. Here,

Jayne’s critique of Dr. Nemire’s opinion is based on conflicting evidence. But as

stated above, the jury resolves conflicting evidence, not this court. See Hose, 70

F.3d at 976.

      Second, Jayne alleges that Dr. Nemire failed to follow his own steps in

assessing a hazard and therefore, did not use a reasonable or reliable

methodology to reach his conclusion. Docket 36 at 23-24. Jayne notes that Dr.

Nemire said a critical part of hazard analysis includes analyses of previous

accidents, but Jayne alleges that Dr. Nemire admitted that he did not do any

independent research/review of the 2013 drownings. Id.

      Jayne objects to the completeness of Dr. Nemire’s methodology.

Objections regarding the completeness of an expert’s methodology go to the

weight, rather than the admissibility, of an expert’s testimony. Kudabeck, 338

F.3d at 861; Sphere Drake Ins. PLC, 226 F.3d at 955. Because Jayne does not

oppose the actual methodology chosen by Dr. Nemire or the documents he

used, the court finds that Jayne has not identified a sufficient basis for

excluding this opinion. Jayne may raise her challenges to the completeness of

Dr. Nemire’s opinion on cross-examination. See Kay v. Lamar Advert. of S.D.,

Inc., No. 5:07-CV-05091-KES, 2009 WL 2606234, at *5 (D.S.D. Aug. 21, 2009)

(stating cross-examination is the appropriate means for challenging an expert’s

thoroughness in applying the methodology to the facts of the case).




                                        17
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 18 of 33 PageID #: 2918




       Overall, the court finds that Dr. Nemire’s second opinion is reliable, and

the court does not exclude this opinion.

III.   Opinion 3

       For his third opinion, Dr. Nemire concluded, “There was no failure of

[d]efendant to adequately guard or warn of the subject hazard area[.]” Docket

34-1 at 14. Jayne has two concerns regarding the reliability of this opinion.

       First, Jayne argues that Dr. Nemire’s third opinion should be excluded

because his current opinion contradicts his testimony in a previous case.

Docket 36 at 25-26. If Dr. Nemire’s previous, or even present, testimony

contradicts his opinion in this case, Jayne can challenge his credibility during

cross-examination. See Berg, 940 F. Supp. 2d at 992; Polk Cty. v. Populous,

Inc., 2013 WL 12284713, at *4 (S.D. Iowa July 12, 2013) (holding that “[t]o the

extent [the plaintiff] believes [the defendant’s expert] has made prior

inconsistent statements, such inconsistencies can be addressed in cross-

examination.”).

       Second, Jayne urges the court to exclude this third opinion because Dr.

Nemire based his opinion on assumptions that were not supported by facts.

Docket 36 at 26. Jayne’s argument does not require the exclusion of Dr.

Nemire’s testimony. See Hose, 70 F.3d at 974 (stating the factual basis of an

expert’s opinion goes to credibility, not admissibility). Rather, if Jayne believes

that Dr. Nemire based his opinion on incorrect factual assumptions, then

Jayne can examine the factual basis of Dr. Nemire’s opinion during cross-

examination. See Synergetics, Inc. v. Hurst, 477 F.3d 949, 956 (8th Cir. 2007)


                                        18
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 19 of 33 PageID #: 2919




(stating the party had the opportunity to challenge the expert’s assumptions

and methodology through cross-examination); Munroe v. U.S. Xpress, Inc., No.

4:06-CV-04103-LLP, 2007 WL 2476763, at *2 (D.S.D. Aug. 27, 2007) (rejecting

the plaintiff’s challenge to expert’s opinion on the grounds that it was based on

erroneous factual assumptions and stating the plaintiff should examine the

expert’s factual basis on cross-examination).

      Overall, the court finds that Dr. Nemire’s third opinion is reliable. Thus,

the court does not exclude Dr. Nemire’s third opinion.

IV.   Opinion 4

      For his fourth opinion, Dr. Nemire stated, “Defendant’s warning sign

installed at Falls Park was adequately designed and most likely was effective at

warning of the subject hazards[.]” Docket 34-1 at 14. Jayne challenges the

reliability of this opinion.

      First, Jayne argues that Dr. Nemire’s opinion is inadmissible because he

did not scientifically verify the warning sign’s effectiveness. Docket 36 at 27.

Jayne notes that Dr. Nemire stated that he always bases his opinion on

scientific research, but he admitted that he did not do any testing to determine

whether people would read, notice, or comply with the sign at Falls Park. Id.

(citing Docket 34-2 at 22).

      An examination of Dr. Nemire’s method is required to determine whether

Jayne’s argument has merit. Dr. Nemire analyzed the components of the

warning sign to determine whether it was an effective warning. Docket 34-1 at

11-12. In Dr. Nemire’s report, he laid out the numerous materials he reviewed.


                                        19
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 20 of 33 PageID #: 2920




Id. at 11-13. He reviewed the actual warning sign and a map of Falls Park. Id.

Dr. Nemire’s report disclosed his investigation that included a site inspection

where he examined the features of the system; he also conducted a preliminary

hazard analysis and a review of Gill’s expert report. Id. at 6, 7, 11-13. Dr.

Nemire’s conclusions are natural extensions of Gill’s findings, his review of the

warning sign, the location of the sign and the hazards at Falls Park, and other

material, along with his extensive experience in experimental psychology and

human factors engineering.

      Contrary to Jayne’s argument, Dr. Nemire’s opinion is reliable even

though he did not test the effectiveness of the warning sign. Although his

opinions have not been tested nor subject to peer review, Dr. Nemire’s opinions

are based on his review of other peer-reviewed material. Dr. Nemire cited

several publications that discuss the effectiveness of warning signs. Id. at 4-6,

11-13. Dr. Nemire studied the warning sign at Falls Park, applied his research

and knowledge of effective warning signs to the warning sign in this case, and

then explained why the warning sign was effective. He analyzed the warning

sign’s signal words, symbols, description of hazard, instructions on how to

comply with the warning, and the consequences of ignoring the warning. Id. at

12-13; see also Donner v. Alcoa, Inc., 2014 WL 12617747, at *2 (W.D. Mo. Dec.

19, 2014) (finding expert’s opinion to be reliable even though he did not test the

effectiveness of the warnings because the expert studied the actual warnings

and noted why the warnings were deficient); Thierfelder v. Virco, Inc., 502 F.

Supp. 2d 1025, 1032 (W.D. Mo. 2007) (finding expert’s testimony reliable

                                        20
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 21 of 33 PageID #: 2921




because the expert “read the actual warning as it existed on the original

product and specifically noted what elements were missing from it.”).

      Additionally, the components of effective warning signs and human

factors research is generally known and accepted within the engineering

community. See Burks v. Abbott Labs., 917 F. Supp. 2d 902, 921 (D. Minn.

2013) (holding warning and human factors expert’s “opinions about the

adequacy and effectiveness of the warnings provided are based on well-

established theories regarding how humans interact with warning labels.”);

Michaels v. Mr. Heater, Inc., 411 F. Supp. 2d 992, 999 (W.D. Wis. 2006) (“[The

witness] is an expert i[n] human factors engineering. Although he performed no

studies or tests in conjunction with this case, the theories and methods upon

which he relies are recognized by the engineering community.”). Dr. Nemire’s

review and application of peer-reviewed materials—combined with his

education and experience—provides a reliable basis for his opinion.

      Second, Jayne contends that Dr. Nemire provided inconsistent and

contradictory testimony/opinions. For example, Jayne notes that Dr. Nemire

stated that Falls Park’s warning sign did not meet standards, but he also

stated that he would never recommend that a client use a warning sign that

does not comply with the standards. Docket 36 at 28. Jayne cites to Berg,

where this court stated, “Suspicions would arise if an expert were to propose

testimony for litigation and then refuse to stand behind those findings in the

scientific community.” Berg, 940 F. Supp. 2d at 992 n.6. But this is not a basis

for exclusion. This is a criticism of Dr. Nemire’s results, not his methodology,


                                        21
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 22 of 33 PageID #: 2922




and goes to the credibility and weight of Dr. Nemire’s opinion. See id. at 992. If

Dr. Nemire’s previous, or even present, research contradicts his testimony in

this case, Jayne can challenge his credibility and results during cross-

examination. See id.

      Jayne also notes that Dr. Nemire’s opinion contains contradictions.

Docket 36 at 29-30. Jayne alleges that Dr. Nemire opined that the sign’s

location was close enough, but it was not oriented effectively. Id. at 30 (citing

Docket 34-2 at 20). Jayne argues that Dr. Nemire never explained this

contradiction, and it illustrates that Dr. Nemire did not apply the principles

that he testified were important in evaluating a warning sign’s effectiveness. Id.

      Here, Jayne does not challenge the actual methodology used by Dr.

Nemire in formulating his opinions. Instead, Jayne’s argument goes to the

completeness of Dr. Nemire’s methodology and his results. And such attacks go

to the weight, rather than the admissibility, of an expert’s testimony. See

Kudabeck, 338 F.3d at 861; Sphere Drake Ins. PLC, 226 F.3d at 955. Because

Jayne does not oppose the actual methodology chosen by Dr. Nemire, the court

finds that Jayne has not identified a sufficient basis for excluding this opinion.

Jayne may raise her challenges to the completeness of Dr. Nemire’s opinion on

cross-examination. See Kay, 2009 WL 2606234, at *5.

V.    Opinion 5

      For his fifth opinion, Dr. Nemire found, “Maggie’s mother failed to

adequately supervise Maggie[.]” Docket 34-1 at 14. In his report, Dr. Nemire

provided several findings in support of this conclusion. Id. at 13-14. Jayne

                                        22
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 23 of 33 PageID #: 2923




challenges three of these findings: (1) Dr. Nemire opined that Ms. Melendez was

standing 40-feet from the river’s edge based on Dr. Nemire’s distance

calculations using photogrammetry; (2) Dr. Nemire used average walking

speeds and distances in analyzing whether Jayne effectively monitored the

child; and (3) Dr. Nemire conducted an observational study on supervision of

young children at Falls Park. Id. at 13-14; Docket 36 at 31-38. Jayne’s

concerns pertain to Dr. Nemire’s qualifications and the relevancy and reliability

of his opinions.

      A.    Qualifications

      Jayne contends that Dr. Nemire’s training and education do not qualify

him as an expert in photogrammetry. Docket 36 at 36. Dr. Nemire defined

photogrammetry as “[t]he science of estimating measurements by using

photographs.” Docket 34-2 at 17. In his report, Dr. Nemire determined that Ms.

Melendez was 40-feet away from the river’s edge by using his camera. Docket

34-1 at 13. Dr. Nemire used a single-lens reflex camera and started at the

river’s edge; he attempted to frame the view captured in two photographs from

Ms. Melendez in his own camera. Docket 34-2 at 17. Dr. Nemire “kept moving

side to side and eventually back until [he] was at a location that reproduced

everything in [his] viewfinder that was shown” in the photographs. Id. Dr.

Nemire stated that he was able to find the two locations that replicated the

views from Ms. Melendez’s photographs. Id. Then, Dr. Nemire used a tape

measure to determine the 40-feet distance. Id. For his rate of error, Dr. Nemire

stated that it was plus or minus a foot or two. Id.


                                        23
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 24 of 33 PageID #: 2924




      Under Rule 702, a witness can be qualified as an expert based on the

witness’s knowledge, skill, experience, training, or education. Fed. R. Evid.

702. “[F]or an expert witness to be qualified based on experience, that

experience must bear a close relationship to the expert’s opinion.” Schmidt v.

City of Bella Villa, 557 F.3d 564, 571 (8th Cir. 2009). Here, Dr. Nemire qualifies

as an expert in photogrammetry based on his experience. At his deposition, Dr.

Nemire described his background in photogrammetric analyses. Docket 34-2 at

17. Dr. Nemire stated that he has done such analysis with two other methods.

See id. Dr. Nemire’s experience with photogrammetry, even if he employed a

different method of photogrammetry here, has a close relationship to the

opinion he gives in the present case. Thus, the court finds Dr. Nemire is a

qualified expert on photogrammetry. Any gaps in Dr. Nemire’s qualifications go

to the weight of his testimony, not admissibility, and Jayne can use cross-

examination to scrutinize any gaps. See Robinson, 447 F.3d at 1100.

      B.    Relevancy

            1.     Walking Speed

      Jayne challenges the relevancy of Dr. Nemire’s walking speed opinion. In

his report, Dr. Nemire concluded that Jayne did not adequately supervised

Maggie based on Jayne and Maggie’s walking speeds and the alleged distance

between Jayne and Maggie. Docket 34-1 at 13. Dr. Nemire found that based on

the average walking/running speed of an adult female and a child, Jayne could

not have walked or ran to where Maggie fell and reached for her in time. Id.

Jayne argues that Dr. Nemire’s discussion about walking speeds is not helpful

                                       24
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 25 of 33 PageID #: 2925




to the jury because walking speed is something that everyone understands.

Docket 36 at 31-32.

      Jurors may have a common understanding on whether a person is

walking relatively fast or slow, but Dr. Nemire will testify to information that is

beyond a juror’s common understanding, like the average walking speeds of an

adult and child and calculations on how far a person can walk in a set amount

of time. In forming this opinion, Dr. Nemire did not rely on “common sense” but

instead relied on generally accepted principles, a peer-reviewed article, and his

training/experience in making his conclusions. Docket 34-1 at 13.

Additionally, Dr. Nemire is a human factors expert and has “written numerous

papers about the . . . mechanics of human walking and falling.” Id. at 3. Thus,

the court finds that Dr. Nemire’s walking speed testimony will assist the jurors.

            2.     Photogrammetry

      Next, Jayne challenges the relevancy of Dr. Nemire’s opinion on Ms.

Melendez’s distance from the children. Docket 36 at 35-36. In his report, Dr.

Nemire stated that during his site visit to Falls Park, he hypothesized that Ms.

Melendez was probably 40-feet from the river’s edge, though Ms. Melendez and

Ms. Jayne stated they were no more than 10-15 feet from Maggie when Maggie

fell. Docket 34-1 at 13. Jayne argues that where the picture was taken two

minutes before the fall has no bearing on where Jayne was at the time of the

fall. Docket 36 at 36. The City of Sioux Falls argues that given the factual

uncertainty about what happened, when it happened, and where people were

located, Dr. Nemire’s measurement between Ms. Melendez and the river’s edge


                                        25
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 26 of 33 PageID #: 2926




shortly before Maggie fell is relevant and responsive to Gill’s opinion. Docket 44

at 26.

         Jayne’s argument focuses on the relevancy standard articulated in Rule

401 of the Federal Rules of Evidence. But for this motion, expert testimony is

relevant and helpful to the jury if it concerns matters beyond the general

knowledge of average individuals. See Shedlock, 62 F.3d at 219. Here, Dr.

Nemire’s conclusion that the picture was taken 40-feet away from where

Maggie fell is based on photogrammetry. Photogrammetry is “the science of

gathering dimensions from photographs[.]” Heatherly v. Alexander, 421 F.3d

638, 645 (8th Cir. 2005). The court finds that photogrammetry is beyond the

general knowledge of average individuals, and therefore, Dr. Nemire’s opinion is

relevant under Rule 702.

         Additionally, the court finds this evidence to be relevant under Rule 401.

The location of the children and one of the adults when the photograph was

taken is relevant to whether Maggie was properly supervised while at Falls

Park. The jury, not this court, has the duty to determine whether this

photograph and the locations determined from it have any bearing on where

Jayne was or whether Jayne was adequately supervising Maggie. See Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“Credibility determinations, the

weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions[.]”). Overall, the court finds that Dr. Nemire’s fifth

opinion is relevant.




                                          26
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 27 of 33 PageID #: 2927




      C.     Reliability

             1.    Dr. Nemire’s Observational Study

      Jayne has several concerns regarding the reliability of Dr. Nemire’s

observational study. During his site visit, Dr. Nemire observed 8 groups with a

total of 26 young children along the river at Falls Park to determine how closely

the accompanying adults monitored the children. Docket 34-1 at 14. In his

report, Dr. Nemire articulated four observations and attached photographs. Id.

at 14, 33-35.

      First, Jayne contends that Dr. Nemire assumed that Jayne knew they

were approaching a river and the river was not obscured by the foam. Docket

36 at 31. The Eighth Circuit has explained that the factual basis of an expert’s

opinion relates to credibility rather than admissibility. Hose, 70 F.3d at 974. If

Jayne believes that Dr. Nemire based his opinion upon the erroneous facts,

Jayne “will need to examine the factual basis for his opinions in cross-

examination.” Munroe, 2007 WL 2476763, at *2.

      Second, Jayne argues that Dr. Nemire’s study of children at Falls Park is

inadmissible because (1) the study’s conditions were not substantially similar

as the day of the incident and (2) the study is not scientifically valid and

reliable. Docket 36 at 32-33. Jayne cites to an Eighth Circuit products-liability

case where the Court of Appeals affirmed a district court’s exclusion of

compression tests. Id. at 33 (citing Loomis v. Wing Enters., Inc., 756 F.3d 632,

634 (8th Cir. 2014)). In Loomis, the Court of Appeals stated that “ ‘[i]t is settled

law that evidence of experimental tests is inadmissible absent a foundational

                                         27
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 28 of 33 PageID #: 2928




showing that the tests were conducted under conditions substantially similar

to those surrounding the incident at issue.’ ” 756 F.3d at 634-35 (quoting

Cowens v. Siemens-Elema AB, 837 F.2d 817, 820 (8th Cir. 1988)).

      Additionally, Jayne argues that Dr. Nemire’s observations “were far from

a scientific study.” Docket 36 at 33. Jayne alleges that Dr. Nemire self-selected

the children from an undefined number of parkgoers and knew nothing about

the adults or children he picked. Id. at 33-34. Jayne argues that because Dr.

Nemire made no attempt to control the variables, the study is not repeatable or

verifiable in any scientific way. Id. at 34. The City of Sioux Falls alleges that Dr.

Nemire’s observations “were not an experimental test intended to duplicate a

product failure.” Docket 44 at 24.

      Dr. Nemire’s observational study was not an experimental test. Dr.

Nemire stated that he did not intend for his observations to be a scientific

study. Docket 34-2 at 16. In his deposition, Dr. Nemire stated that he

presented these observations “as a demonstration of behavior of adults and

children in the park” on the day of his site visit. Id. Thus, the standard

articulated in Loomis is not applicable because this is not a products-liability

case and Dr. Nemire did not conduct an experimental test.

      Although that standard is not applicable, Dr. Nemire’s opinions must

still be based on a scientifically valid methodology. See Barrett, 606 F.3d at

980. In determining whether Dr. Nemire’s methodology is scientifically valid,

three of the four reliability factors are relevant: (1) “whether the theory or

technique can be or has been tested;” (2) “whether the theory or technique has

                                         28
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 29 of 33 PageID #: 2929




been subjected to peer review or publication;” and (3) “whether the theory or

technique is generally accepted in the scientific community.” Russell, 702 F.3d

at 456.

      First, though Dr. Nemire’s observations have not been tested, they could

be tested. At his deposition, Dr. Nemire stated that “if [he] were to do . . . a Chi-

Square test on the data, [he] would . . . have significant findings of children

staying away from the river.” Docket 34-2 at 16. Additionally, similar

observational studies conducted by Dr. Nemire have been tested. See Docket

44 at 24; Docket 45-6; Docket 45-7.

      Second, the methodology used by Dr. Nemire here, an observational

study, has been used by Dr. Nemire before. See Docket 45-6 (an observational

study of pedestrians’ use of curb ramps); Docket 45-7 (an observational study

of walking backwards without looking). Dr. Nemire published two studies that

used a similar method as his observational study at Falls Park. In both prior

studies, Dr. Nemire observed random, unknown individuals in public over a set

period of time. Docket 45-6 at 2-3; Docket 45-7 at 3-4. He had video recordings

of both studies’ participants. Docket 45-6 at 2-3; Docket 45-7 at 4. After

collecting all the data in his two prior studies, Dr. Nemire performed chi-square

analyses on the data. Docket 45-6 at 3; Docket 45-7 at 4.

      Here, Dr. Nemire employed a similar procedure. During his site visit, Dr.

Nemire observed 8 groups with 26 young children, and he photographed all of

the groups he observed. Docket 34-1 at 14. As noted above, Dr. Nemire did not

perform a chi-square analysis on the observations from Falls Park. Docket 34-2


                                         29
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 30 of 33 PageID #: 2930




at 16. At his deposition, Dr. Nemire explained why he did not perform the chi-

square test. Id. “Because I’ve done Chi-Square tests, I know that if you have

zero instances of an event with 26 -- zero instances of a frequency of one event

out of the possible, you know, 26 in this case, then I would find a statistical

significance using a Chi-Square test.” Id. Dr. Nemire stated that if he did a chi-

square test there would have been “significant findings of children staying away

from the river.” Id.

      Third, Dr. Nemire relied on research about adequate supervision and

applied it to his observations, a methodology previously relied on and

published by Dr. Nemire. Dr. Nemire’s prior published studies demonstrate

that observational studies regarding human behaviors are generally accepted

in the scientific community. See Docket 45-6; Docket 45-7. Overall, the

methodology used by Dr. Nemire is scientifically valid.

      Additionally, Jayne argues Dr. Nemire’s observational study should be

excluded under Rule 403. Docket 36 at 35. Jayne contends that if this

testimony is admitted, it will likely confuse the jury and lead jurors to think Dr.

Nemire’s observations were scientific. Id. Under Rule 403, “[t]he court may

exclude relevant evidence if its probative value is substantially outweighed by a

danger of . . . misleading the jury[.]” Fed. R. Evid. 403. The court found that

Dr. Nemire’s opinion regarding his observations of supervision at Falls Park

was permissible under Rule 702 because Dr. Nemire’s methodology was

scientifically valid. Thus, the jury will not be misled to believe Dr. Nemire’s




                                        30
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 31 of 33 PageID #: 2931




observations are scientific because Dr. Nemire’s observations are in fact

scientific. The court finds that Dr. Nemire’s observational study is reliable.

            2.     Photogrammetry

      Jayne also challenges the reliability of Dr. Nemire’s opinion that the

photograph was taken 40-feet away. Docket 36 at 36. Jayne argues that Dr.

Nemire used a “highly suspect process” to come up with his opinion. Id. The

City of Sioux Falls argues that photogrammetry is accepted in the scientific

community and Dr. Nemire has experience using this method. Docket 44 at 25.

      Dr. Nemire used a form of photogrammetry to determine where Ms.

Melendez was when she captured two photographs. Photogrammetry has a

long, recognized history of reliability in the scientific and judicial community.

See generally, United States v. Quinn, 18 F.3d 1461, 1464-65 (9th Cir. 1994)

(affirming district court’s admission of an expert’s opinion based on

photogrammetry); United States v. Williams, 235 F. App’x 925 (3d Cir. 2007);

United States v. Kyler, 429 F. App’x 828 (11th Cir. 2011); Aviva Sports, Inc. v.

Fingerhut Direct Mktg., Inc., 829 F. Supp. 2d 802 (D. Minn. 2011). Dr. Nemire

explained his method in determining the distance and his rate of error. While

other methods of calculating distances in photographs may be available, so

long as the method employed by Dr. Nemire was scientifically valid, Jayne’s

“mere disagreement with the assumptions and methodology used does not

warrant exclusion of expert testimony.” Synergetics, Inc., 477 F.3d at 956.

      Additionally, Jayne argues that Dr. Nemire’s conclusion is “deeply

flawed” because “he did not know a wide range of facts regarding the picture

                                        31
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 32 of 33 PageID #: 2932




taken by Ms. Melendez[.]” Docket 36 at 37. Questions regarding the factual

basis of Dr. Nemire’s opinion can be asked on cross-examination and is not a

basis for exclusion of such testimony. See Bonner, 259 F.3d at 929. The court

finds Dr. Nemire’s opinion regarding the distance of Ms. Melendez in the

photograph to be reliable and admissible.

VI.   Opinion 6

      Jayne alleges that Dr. Nemire provided a sixth opinion at his deposition.

Docket 36 at 38. Dr. Nemire’s alleged opinion pertains to whether Maggie

tripped over a rock and fell or took an “air step” and fell. Id. Jayne argues that

the court should preclude Dr. Nemire from giving this opinion because Dr.

Nemire did not put this opinion in his report but mentioned it at his deposition

and therefore, is an untimely opinion. Id. at 38-39. The City of Sioux Falls

argues that Dr. Nemire only discussed the mechanisms of Maggie’s fall in

response to a question from Jayne’s attorney. Docket 44 at 26-27.

      Both Dr. Nemire and the City state that Dr. Nemire will not offer an

opinion as to the likely cause of Maggie’s fall. Docket 44 at 27; Docket 34-2 at

4. Because the City and Dr. Nemire do not intend to offer this opinion, the

court will reserve its ruling. If, however, questioning at trial begins to approach

this topic, either party may make an objection.

                                  CONCLUSION

      The court concludes that Dr. Nemire’s proffered testimony is relevant and

reliable. The court also finds that Dr. Nemire is qualified to testify as an expert.

Therefore, his testimony will not be excluded. Thus, it is


                                        32
Case 4:18-cv-04088-KES Document 57 Filed 05/05/20 Page 33 of 33 PageID #: 2933




      ORDERED that Jayne’s motion to exclude Dr. Nemire’s expert testimony

(Docket 24) is denied.

      Dated May 5, 2020.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                     33
